DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – This is a Continuation application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  Examiner’s NOTE:  The examiner’s search has determined that there are several well known BSR report formats, such as Long, Short, Truncated, etc..  The applicant’s claims 11-14 and 25-28 appear to describe these BSR report formats BUT they are written in a highly confusing manner.  Meaning, it would be much easier to understand/address these claims had the applicant actually identified which report format corresponds to which claim (as the examiner has done in the rejection below).   Furthermore, the examiner interprets that a choice in design exists as to how one correlates the number of bits and logical channels to a/any BSR report format -  See Guo and also Chun Sung-Duck (both from the applicant’s IDS).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,932,154. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a method for buffer status reporting that is triggered, by a terminal, to report a padding buffer status report AND includes determining, by the terminal, a BSR format for a BSR-to-be reported according to a number of padding bits, a size of BSR with a first type of BSR format plus its media access control (MAC) subheader, and a quantity of logical channel groups having data to-be-transmitted, wherein a quantity of logical channel groups corresponding to the BSR format is greater than or equal to 1, wherein determining, by the terminal, a BSR format for BSR-to-be reported according to a number of padding bits, the size of BSR with a first type of BSR format plus its media access control (MAC) subheader, and a quantity of logical channel groups having data to-be-transmitted comprises: determining, according to a size of BSR with a second type of BSR format plus its MAC subheader corresponding to the logical channel groups having data to-be-transmitted, and the number of padding bits, a BSR format for BSR-to-be-reported if the number of padding bits is greater than the size of the BSR with the first type of BSR format plus its MAC subheader, and is less than a size of a length of a second type of BSR format plus its MAC subheader, and the quantity of logical channel groups having data to-be-transmitted is no less than two; and wherein determining, according to the size of BSR with a second type of BSR format plus its MAC subheader corresponding to the logical channel groups having data to-be-transmitted, and the number of padding bits, a BSR format for BSR-to-be-reported comprises: determining to report a BSR of a third type of BSR format, if the size of BSR with a second type of BSR format plus its MAC subheader corresponding to the logical channel groups having data to-be-transmitted is greater than the number of padding bits, wherein a quantity of logical channel groups corresponding to the third type of BSR format is greater than 1, and less than a quantity of the logical channel groups having data to-be-transmitted.
Current Claims					Patented Claims (Parent)
1. A method for buffer status reporting comprising: triggering, by a terminal, reporting of a padding buffer status report (padding BSR); and determining, by the terminal, a BSR format for BSR-to-be reported according to a number of padding bits, a size of BSR with a first type of BSR format plus its media access control (MAC) subheader, and a quantity of logical channel groups having data to-be-transmitted, wherein a quantity of logical channel groups corresponding to the BSR format is greater than or equal to 1.  

2. The method according to claim 1, wherein the quantity of logical channel groups corresponding to the BSR format is less than or equal to a quantity of logical channel groups having data to-be-transmitted.  
3. The method according to claim 1, wherein determining, by the terminal, a BSR format for BSR-to-be reported according to a number of padding bits, a size of BSR with a first type of BSR format plus its media access control (MAC) subheader, and a quantity of logical channel groups having data to-be-transmitted comprises: determining, according to a size of BSR with a second type of BSR format plus its MAC subheader corresponding to the logical channel groups having data to-be-transmitted, and the number of the padding bits, a BSR format for BSR-to-be-reported if the number of the padding bits is greater than the size of the first type of BSR format plus its MAC subheader, and is less than a size of a length of a second type of BSR format plus its MAC subheader, and the quantity of logical channel groups having data to-be-transmitted is no less than two.  

4. The method according to claim 3, wherein determining, according to a size of BSR with a second type of BSR format plus its MAC subheader corresponding to the logical channel groups having data to-be-transmitted, and the number of the padding bits, a BSR format for BSR-to-be-reported comprises: determining to report a BSR of a third BSR format type, if the size of BSR with a second type of BSR format plus its MAC subheader corresponding to the logical channel groups having data to-be-transmitted is greater than the number of the padding bits, wherein a quantity of logical channel groups corresponding to the third type of BSR format is greater than 1, and less than a quantity of the logical channel groups having data to-be-transmitted.  
1. A method for buffer status reporting comprising: triggering, by a terminal, reporting of a padding buffer status report; and determining, by the terminal, a BSR format for a BSR-to-be reported according to a number of padding bits, a size of BSR with a first type of BSR format plus its media access control (MAC) subheader, and a quantity of logical channel groups having data to-be-transmitted, wherein a quantity of logical channel groups corresponding to the BSR format is greater than or equal to 1, wherein determining, by the terminal, a BSR format for BSR-to-be reported according to a number of padding bits, the size of BSR with a first type of BSR format plus its media access control (MAC) subheader, and a quantity of logical channel groups having data to-be-transmitted comprises: determining, according to a size of BSR with a second type of BSR format plus its MAC subheader corresponding to the logical channel groups having data to-be-transmitted, and the number of padding bits, a BSR format for BSR-to-be-reported if the number of padding bits is greater than the size of the BSR with the first type of BSR format plus its MAC subheader, and is less than a size of a length of a second type of BSR format plus its MAC subheader, and the quantity of logical channel groups having data to-be-transmitted is no less than two; and wherein determining, according to the size of BSR with a second type of BSR format plus its MAC subheader corresponding to the logical channel groups having data to-be-transmitted, and the number of padding bits, a BSR format for BSR-to-be-reported comprises: determining to report a BSR of a third type of BSR format, if the size of BSR with a second type of BSR format plus its MAC subheader corresponding to the logical channel groups having data to-be-transmitted is greater than the number of padding bits, wherein a quantity of logical channel groups corresponding to the third type of BSR format is greater than 1, and less than a quantity of the logical channel groups having data to-be-transmitted.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo.
As per claim 1, Guo (US 2010/0272046– from IDS) teaches a method for buffer status reporting (Para #10 teaches BSR) comprising:  
2triggering, by a terminal, reporting of a padding buffer status report (padding 3BSR) – Para #10 teaches how to generate/trigger a padding BSR; 
and  
4determining, by the terminal, a BSR format for BSR-to-be reported according to a 5number of padding bits (Para #10 teaches the BSR MAC format is determined according to the number of padding bits remaining in the MAC PDU), a size of BSR with a first type of BSR format plus its media access 6control (MAC) subheader (Para #10 teaches using either the LONG, SHORT or TRUNCATED BSR MAC control element being used depending upon the number of padding bits), and a quantity of logical channel groups having data to-be- 7transmitted (Para #10 teaches if there are more than one Logical control group (LCG)), 
wherein a quantity of logical channel groups corresponding to the BSR format is 8greater than or equal to 1 (Para #10 teaches at least one or more LCG’s).  

[0010] For the padding BSR, the BSR MAC control element format is determined according to the number of padding bits remaining in the MAC PDU. If the number of padding bits is sufficient enough, the long BSR MAC control element is used, for reporting buffered data amount of all LCGs. If the number of padding bits is not enough to accommodate the long BSR MAC control element and there is only one LCG or no LCG having uplink buffered data available for transmission, the short BSR MAC control element is used, for reporting buffered data amount of the LCG. However, if the number of padding bits is not enough to accommodate the long BSR MAC control element but there are more than one LCG having uplink buffered data available for transmission, the truncated BSR MAC control element is used, for reporting buffered data amount of a LCG with the highest priority logical channel having buffered data available for transmission.
[0040] Please note that, the BSR MAC control element being included in the first transport block can be generated by any type of BSR, such as Regular BSR, Periodic BSR and Padding BSR. However, since the Padding BSR may report by a long, short or truncated BSR MAC control element, buffered data amount of all LCGs are not entirely reported to the network if the truncated BSR MAC control element is used. Thus, in the embodiment of the present invention, the BSR MAC control element included in the first transport block is preferably limited to a long or short BSR MAC control element.







1As per claims 2 and 16, Guo teaches claim 1/15, wherein the quantity of logical channel 2groups corresponding to the BSR format is less than or equal to a quantity of logical channel 3groups having data to-be-transmitted (Guo below teaches 3 different BSR formats, Short, Long and Truncated.  The examiner interprets the passage below as reading on when the quantity of LCG’s corresponding to the BSR format is less than the quantity of LCG’s having data to be transmitted, ie. the Short BSR MAC control element is used when there is only one or no LCG having uplink data buffered for transmission):  
[from Para #10] “..If the number of padding bits is not enough to accommodate the long BSR MAC control element and there is only one LCG or no LCG having uplink buffered data available for transmission, the short BSR MAC control element is used, for reporting buffered data amount of the LCG”.



	As per claim 15, this claim is rejected in its entirety as based on the rejection of claim 1.  Furthermore, Guo teaches a terminal comprising a memory configured to store computer-executable instructions; and one or more processors in communication with the memory and configured to execute the computer-executable instructions performing the method steps (See Figure 1 showing the devices involved AND figures 2-3 showing both hardware and software components).









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11-14,  17 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and further in view of Chun Sung-Duck.
As per claims 3 and 17, Guo teaches 1 claim 1/15, wherein determining, by the terminal, a 2BSR format for BSR-to-be reported according to a number of padding bits, a size of BSR with a 3first type of BSR format plus its media access control (MAC) subheader, and a quantity of 4logical channel groups having data to-be-transmitted comprises:  
5but is silent on determining according to a size of BSR with a second type of BSR format plus its 6MAC subheader corresponding to the logical channel groups having data to-be-transmitted, and  7the number of the padding bits, a BSR format for BSR-to-be-reported if the number of the 8padding bits is greater than the size of the first type of BSR format plus its MAC subheader, and 9is less than a size of a length of a second type of BSR format plus its MAC subheader, and the 10quantity of logical channel groups having data to-be-transmitted is no less than two.
As stated earlier in the Examiner’s NOTE, while the examiner believes Guo to teach the above missing limitation, he also adds Chun Sung-Duck:
i.  Gu below teaches 3 different BSR formats, Short, Long and Truncated.  The examiner interprets the passage below as reading on the number of padding bits being greater than the size of the first type of BSR format plus its MAC subheader and is less than a size of length of a second type of BSR format plust is MAC subheader, and the quantity of LCG’s having data to be transmitted is no less than two, ie. the Truncated BSR MAC control element is used when there is no less than two LCG’s (more than one) having uplink data buffered for transmission):  
[from Para #10] “...However, if the number of padding bits is not enough to accommodate the long BSR MAC control element but there are more than one LCG having uplink buffered data available for transmission, the truncated BSR MAC control element is used, for reporting buffered data amount of a LCG with the highest priority logical channel having buffered data available for transmission”.
	ii.  At least Chun Sung-Duck (CN 103037438 – See IDS) teaches different manners in which to select a BSR format, to include a) if the filling bit number is equal to more than the Short BSR size but less than the long BSR size (claim 1 below), or b) if the filling bit number is equal to or more than the short BSR size but less then the long BSR size (claim 2 below) or if the size of the filling bit number is equal to or more than the long BSR (claim 7 below):
CLAIM 1. the method being configured to media access control protocol data cell MACPDU include Buffer Status Report BSR, described method includes:
Determine in described MACPDU, whether there is any available filling region within a processor; If filling bit number is equal to or more than the short BSR size plus its sub-header but it is less than the long BSR size plus its sub-header, and if it exceeds a logic channel group LCG has the buffered data in the time tranfer interval sending BSR, then trigger the BSR of the truncate with the described LCG that can be used in logic channel that send data, that there is limit priority；and The described BSR being triggered is included in described MACPDU,
Wherein, described MACPDU comprises logic channel IDLCID field and the described BSR being triggered,Wherein, the form of the described BSR being triggered has the logic channel group id field of 2 bits and the buffer size field of 6 bits, Wherein, the value of the described LCID field for short BSR it is different from for the value of the described LCID field of the described BSR of truncate.

CLAIM 2. method according to claim 1, described method also includes: if filling bit number equal to or more than the short BSR size plus its sub-header but is less than the long BSR size plus its sub-header, if and less than a logic channel group LCG, there is the buffered data in the time tranfer interval sending BSR, then would trigger described BSR as short BSR.

CLAIM 7. method according to claim 1, described method also includes: if the size that filling bit number is equal to or more than long BSR, then trigger described BSR as long BSR.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Guo, such that it determines according to a size of BSR with a second type of BSR format plus its 6MAC subheader corresponding to the logical channel groups having data to-be-transmitted, and  7the number of the padding bits, a BSR format for BSR-to-be-reported if the number of the 8padding bits is greater than the size of the first type of BSR format plus its MAC subheader, and 9is less than a size of a length of a second type of BSR format plus its MAC subheader, and the 10quantity of logical channel groups having data to-be-transmitted is no less than two, to provide the ability to select the proper BSR format, such as Long, Short or Truncated, based on the padding bits and LCG’s

1As per claims 11 and 25, Guo teaches claim 1/15, wherein determining, by the terminal, a 2BSR format for BSR-to-be reported according to a number of padding bits, a size of BSR with a 3first type of BSR format plus its media access control (MAC) subheader, and a quantity of 4logical channel groups having data to-be-transmitted comprises:  
5 but is silent on determining, if the number of the padding bits is greater than the size of BSR with 6a first type of BSR format plus its MAC subheader, and is less than a size of a length of a second 7type of BSR format plus its MAC subheader, and the quantity of logical channel groups having 8data to-be-transmitted is one, to report the first type of BSR format 
As stated earlier in the Examiner’s NOTE, while the examiner believes Guo to teach the above missing limitation, he also adds Chun Sung-Duck:
i.  Guo below teaches if the LCG is one along with the number of padding bits being greater than a size fo a first type of BSR format plus MAC subheader and less than a second type of BSR formate plus its MAC subheader and LCG is one – thusly the first type of BSR formate is used).  
[0010] For the padding BSR, the BSR MAC control element format is determined according to the number of padding bits remaining in the MAC PDU. If the number of padding bits is sufficient enough, the long BSR MAC control element is used, for reporting buffered data amount of all LCGs. If the number of padding bits is not enough to accommodate the long BSR MAC control element and there is only one LCG or no LCG having uplink buffered data available for transmission, the short BSR MAC control element is used, for reporting buffered data amount of the LCG. However, if the number of padding bits is not enough to accommodate the long BSR MAC control element but there are more than one LCG having uplink buffered data available for transmission, the truncated BSR MAC control element is used, for reporting buffered data amount of a LCG with the highest priority logical channel having buffered data available for transmission. 
	ii.  At least Chun Sung-Duck (CN 103037438 – See IDS) teaches different manners in which to select a BSR format, to include a) if the filling bit number is equal to more than the Short BSR size but less than the long BSR size (claim 1 below), or b) if the filling bit number is equal to or more than the short BSR size but less then the long BSR size (claim 2 below) or if the size of the filling bit number is equal to or more than the long BSR (claim 7 below):
CLAIM 1. the method being configured to media access control protocol data cell MACPDU include Buffer Status Report BSR, described method includes:
Determine in described MACPDU, whether there is any available filling region within a processor; If filling bit number is equal to or more than the short BSR size plus its sub-header but it is less than the long BSR size plus its sub-header, and if it exceeds a logic channel group LCG has the buffered data in the time tranfer interval sending BSR, then trigger the BSR of the truncate with the described LCG that can be used in logic channel that send data, that there is limit priority；and The described BSR being triggered is included in described MACPDU,
Wherein, described MACPDU comprises logic channel IDLCID field and the described BSR being triggered,Wherein, the form of the described BSR being triggered has the logic channel group id field of 2 bits and the buffer size field of 6 bits, Wherein, the value of the described LCID field for short BSR it is different from for the value of the described LCID field of the described BSR of truncate.

CLAIM 2. method according to claim 1, described method also includes: if filling bit number equal to or more than the short BSR size plus its sub-header but is less than the long BSR size plus its sub-header, if and less than a logic channel group LCG, there is the buffered data in the time tranfer interval sending BSR, then would trigger described BSR as short BSR.

CLAIM 7. method according to claim 1, described method also includes: if the size that filling bit number is equal to or more than long BSR, then trigger described BSR as long BSR.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Guo, such that it determines if the number of the padding bits is greater than the size of BSR with 6a first type of BSR format plus its MAC subheader, and is less than a size of a length of a second 7type of BSR format plus its MAC subheader, and the quantity of logical channel groups having 8data to-be-transmitted is one, to report the first type of BSR format, to provide the ability to select the proper BSR format, such as Long, Short or Truncated, based on the padding bits and LCG’s

As per claims 12 and 26, Guo teaches 1claim 1/15, wherein determining, by the terminal, a 2BSR format for BSR-to-be reported according to a number of padding bits, a size of BSR with a 3first type of BSR format plus its media access control (MAC) subheader, and a quantity of 4logical channel groups having data to-be-transmitted comprises:  
5but is silent on determining, if the number of the padding bits is greater than a size of a length of 6a second type of BSR format plus its MAC subheader (ie. can’t use truncated or short BSR), to report the second type of BSR format, 7wherein a quantity of logical channel groups corresponding to the second type of BSR format is 8equal to a quantity of the logical channel groups having data to-be-transmitted.  
As stated earlier in the Examiner’s NOTE, while the examiner believes Guo to teach the above missing limitation, he also adds Chun Sung-Duck:
i.  Guo below teaches if the number of padding bits is high/greater than a size of length of a second type of BSR format, to report/use the second type of BSR format AND wherein the LCG’s correspond to the second tyhpe of BSR format being equal to a quantity of LCG’s that have data to be transmitted: 
[0010] For the padding BSR, the BSR MAC control element format is determined according to the number of padding bits remaining in the MAC PDU. If the number of padding bits is sufficient enough, the long BSR MAC control element is used, for reporting buffered data amount of all LCGs. If the number of padding bits is not enough to accommodate the long BSR MAC control element and there is only one LCG or no LCG having uplink buffered data available for transmission, the short BSR MAC control element is used, for reporting buffered data amount of the LCG. However, if the number of padding bits is not enough to accommodate the long BSR MAC control element but there are more than one LCG having uplink buffered data available for transmission, the truncated BSR MAC control element is used, for reporting buffered data amount of a LCG with the highest priority logical channel having buffered data available for transmission. 
	ii.  At least Chun Sung-Duck (CN 103037438 – See IDS) teaches different manners in which to select a BSR format, to include a) if the filling bit number is equal to more than the Short BSR size but less than the long BSR size (claim 1 below), or b) if the filling bit number is equal to or more than the short BSR size but less then the long BSR size (claim 2 below) or if the size of the filling bit number is equal to or more than the long BSR (claim 7 below):
CLAIM 1. the method being configured to media access control protocol data cell MACPDU include Buffer Status Report BSR, described method includes:
Determine in described MACPDU, whether there is any available filling region within a processor; If filling bit number is equal to or more than the short BSR size plus its sub-header but it is less than the long BSR size plus its sub-header, and if it exceeds a logic channel group LCG has the buffered data in the time tranfer interval sending BSR, then trigger the BSR of the truncate with the described LCG that can be used in logic channel that send data, that there is limit priority；and The described BSR being triggered is included in described MACPDU,
Wherein, described MACPDU comprises logic channel IDLCID field and the described BSR being triggered,Wherein, the form of the described BSR being triggered has the logic channel group id field of 2 bits and the buffer size field of 6 bits, Wherein, the value of the described LCID field for short BSR it is different from for the value of the described LCID field of the described BSR of truncate.
CLAIM 2. method according to claim 1, described method also includes: if filling bit number equal to or more than the short BSR size plus its sub-header but is less than the long BSR size plus its sub-header, if and less than a logic channel group LCG, there is the buffered data in the time tranfer interval sending BSR, then would trigger described BSR as short BSR.
CLAIM 7. method according to claim 1, described method also includes: if the size that filling bit number is equal to or more than long BSR, then trigger described BSR as long BSR.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Guo, such that it determines if the number of the padding bits is greater than a size of a length of 6a second type of BSR format plus its MAC subheader (ie. can’t use truncated or short BSR), to report the second type of BSR format, 7wherein a quantity of logical channel groups corresponding to the second type of BSR format is 8equal to a quantity of the logical channel groups having data to-be-transmitted, to provide the ability to select the proper BSR format, such as Long, Short or Truncated,  based on the padding bits and LCG’s

32KILPATRICK TOWNSEND 73150418 1As per claims 13 and 27, Guo teaches claim 1/15, wherein determining, by the terminal, a BSR format for BSR-to-be reported according to a number of padding bits, a size of BSR with a 3first type of BSR format plus its media access control (MAC) subheader, and a quantity of 4logical channel groups having data to-be-transmitted comprises:  
But is silent on 5determining, if the number of the padding bits is equal to the the size of BSR with 6a first type of BSR format plus its MAC subheader, and the quantity of logical channel groups 7having data to-be-transmitted is at least two, to report a fourth type of BSR format, wherein the 8fourth type of BSR format corresponds to one of the at least two logical channel groups
As stated earlier in the Examiner’s NOTE, while the examiner believes Guo to teach the above missing limitation, he also adds Chun Sung-Duck:
i.  Para #10 teaches the number of LCG’s is MORE than one, hence it can be two or more) and the number of bits prevents the long BSR from used, then the truncated BSR will be used):  
[0010] For the padding BSR, the BSR MAC control element format is determined according to the number of padding bits remaining in the MAC PDU. If the number of padding bits is sufficient enough, the long BSR MAC control element is used, for reporting buffered data amount of all LCGs. If the number of padding bits is not enough to accommodate the long BSR MAC control element and there is only one LCG or no LCG having uplink buffered data available for transmission, the short BSR MAC control element is used, for reporting buffered data amount of the LCG. However, if the number of padding bits is not enough to accommodate the long BSR MAC control element but there are more than one LCG having uplink buffered data available for transmission, the truncated BSR MAC control element is used, for reporting buffered data amount of a LCG with the highest priority logical channel having buffered data available for transmission. 
ii.  At least Chun Sung-Duck (CN 103037438 – See IDS) teaches different manners in which to select a BSR format, to include a) if the filling bit number is equal to more than the Short BSR size but less than the long BSR size (claim 1 below), or b) if the filling bit number is equal to or more than the short BSR size but less then the long BSR size (claim 2 below) or if the size of the filling bit number is equal to or more than the long BSR (claim 7 below):
CLAIM 1. the method being configured to media access control protocol data cell MACPDU include Buffer Status Report BSR, described method includes:
Determine in described MACPDU, whether there is any available filling region within a processor; If filling bit number is equal to or more than the short BSR size plus its sub-header but it is less than the long BSR size plus its sub-header, and if it exceeds a logic channel group LCG has the buffered data in the time tranfer interval sending BSR, then trigger the BSR of the truncate with the described LCG that can be used in logic channel that send data, that there is limit priority；and The described BSR being triggered is included in described MACPDU,
Wherein, described MACPDU comprises logic channel IDLCID field and the described BSR being triggered,Wherein, the form of the described BSR being triggered has the logic channel group id field of 2 bits and the buffer size field of 6 bits, Wherein, the value of the described LCID field for short BSR it is different from for the value of the described LCID field of the described BSR of truncate.
CLAIM 2. method according to claim 1, described method also includes: if filling bit number equal to or more than the short BSR size plus its sub-header but is less than the long BSR size plus its sub-header, if and less than a logic channel group LCG, there is the buffered data in the time tranfer interval sending BSR, then would trigger described BSR as short BSR.
CLAIM 7. method according to claim 1, described method also includes: if the size that filling bit number is equal to or more than long BSR, then trigger described BSR as long BSR.

	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify , such that it determines if the number of the padding bits is equal to the the size of BSR with 6a first type of BSR format plus its MAC subheader, and the quantity of logical channel groups 7having data to-be-transmitted is at least two, to report a fourth type of BSR format, wherein the 8fourth type of BSR format corresponds to one of the at least two logical channel groups, to provide the ability to select the proper BSR format, such as Long, Short or Truncated,  based on the padding bits and LCG’s


As per claims 14 and 28, Guo teaches1 claim 1/15, wherein determining, by the terminal, a 2BSR format for BSR-to-be reported according to a number of padding bits, a size of BSR with a 3first type of BSR format plus its media access control (MAC) subheader, and a quantity of 4logical channel groups having data to-be-transmitted comprises:  
But is silent on 5determining, if the number of the padding bits is equal to the size of BSR with the 6first type of BSR format plus its MAC subheader, and the quantity of logical channel groups 7having to-be-transmitted data being buffered is one, to report the first type of BSR format, 8wherein the first type of BSR format corresponds to the logical channel group 
As stated earlier in the Examiner’s NOTE, while the examiner believes Guo to teach the above missing limitation, he also adds Chun Sung-Duck:
i.  Para #10 teaches the number of padding bits is sufficiently long (ie. equal to the size of the BSR and/or can fit within the space/fields allowed), using the LONG BSR MAC control element for any/all LCG’s (eg. one, etc.).  
[0010] For the padding BSR, the BSR MAC control element format is determined according to the number of padding bits remaining in the MAC PDU. If the number of padding bits is sufficient enough, the long BSR MAC control element is used, for reporting buffered data amount of all LCGs. If the number of padding bits is not enough to accommodate the long BSR MAC control element and there is only one LCG or no LCG having uplink buffered data available for transmission, the short BSR MAC control element is used, for reporting buffered data amount of the LCG. However, if the number of padding bits is not enough to accommodate the long BSR MAC control element but there are more than one LCG having uplink buffered data available for transmission, the truncated BSR MAC control element is used, for reporting buffered data amount of a LCG with the highest priority logical channel having buffered data available for transmission. 
ii.  At least Chun Sung-Duck (CN 103037438 – See IDS) teaches different manners in which to select a BSR format, to include a) if the filling bit number is equal to more than the Short BSR size but less than the long BSR size (claim 1 below), or b) if the filling bit number is equal to or more than the short BSR size but less then the long BSR size (claim 2 below) or if the size of the filling bit number is equal to or more than the long BSR (claim 7 below):
CLAIM 1. the method being configured to media access control protocol data cell MACPDU include Buffer Status Report BSR, described method includes:
Determine in described MACPDU, whether there is any available filling region within a processor; If filling bit number is equal to or more than the short BSR size plus its sub-header but it is less than the long BSR size plus its sub-header, and if it exceeds a logic channel group LCG has the buffered data in the time tranfer interval sending BSR, then trigger the BSR of the truncate with the described LCG that can be used in logic channel that send data, that there is limit priority；and The described BSR being triggered is included in described MACPDU,
Wherein, described MACPDU comprises logic channel IDLCID field and the described BSR being triggered,Wherein, the form of the described BSR being triggered has the logic channel group id field of 2 bits and the buffer size field of 6 bits, Wherein, the value of the described LCID field for short BSR it is different from for the value of the described LCID field of the described BSR of truncate.
CLAIM 2. method according to claim 1, described method also includes: if filling bit number equal to or more than the short BSR size plus its sub-header but is less than the long BSR size plus its sub-header, if and less than a logic channel group LCG, there is the buffered data in the time tranfer interval sending BSR, then would trigger described BSR as short BSR.
CLAIM 7. method according to claim 1, described method also includes: if the size that filling bit number is equal to or more than long BSR, then trigger described BSR as long BSR.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify , such that it determines if the number of the padding bits is equal to the size of BSR with the 6first type of BSR format plus its MAC subheader, and the quantity of logical channel groups 7having to-be-transmitted data being buffered is one, to report the first type of BSR format, 8wherein the first type of BSR format corresponds to the logical channel group, to provide the ability to select the proper BSR format, such as Long, Short or Truncated, based on the padding bits and LCG’s



Allowable Subject Matter
Claims 4-10 and 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical concepts not found in at least the prior art of record, either alone or in combination.
	Claims 14 and 18:   wherein determining, according to a 2size of BSR with a second type of BSR format plus its MAC subheader corresponding to the 3logical channel groups having data to-be-transmitted, and the number of the padding bits, a BSR 4format for BSR-to-be-reported comprises:  5determining to report a BSR of a third BSR format type, if the size of BSR with a 6second type of BSR format plus its MAC subheader corresponding to the logical channel groups 7having data to-be-transmitted is greater than the number of the padding bits, wherein a quantity 30 KILPATRICK TOWNSEND 73150418 18 of logical channel groups corresponding to the third type of BSR format is greater than 1, and 9 less than a quantity of the logical channel groups having data to-be-transmitted. 
 
1Claims 5 and 19:  wherein the BSR of a second type 2comprises identifiers of all the logical channel groups having data to-be-transmitted and buffer 3status information corresponding to the logical channel groups; and  4buffer status information of each logical channel group is sequenced in an order 5of identifiers corresponding to each logical channel group.  

1Claims 6 and 20:  wherein the BSR of a second type 2comprises a first bitmap, and bits in the first bitmap correspond to the logical channel groups 3having data to-be-transmitted;  4the second type of BSR further comprises buffer status information of each of the 5logical channel groups having data to-be-transmitted; and  6buffer status information of each logical channel group is sequenced in a 7corresponding arrangement order to the first bitmap.  

1Claims 7 and 21:   wherein determining, according to a 2size of BSR with a second type of BSR format plus its MAC subheader corresponding to the 3logical channel groups having data to-be-transmitted, and the number of the padding bits, a BSR 4format for BSR-to-be-reported comprises:  5determining, if the the size of BSR with a second type of BSR format plus its 6MAC subheader corresponding to the logical channel groups having data to-be-transmitted is 7greater than the number of the padding bits, to report a BSR of a third BSR format type, wherein 8a quantity of logical channel groups corresponding to the third type of BSR format is greater than 91 and less than a quantity of the logical channel groups having data to-be-transmitted.  

1	Claims 8 and 22:  wherein before determining to report a 2BSR of a third BSR format type, the method further comprises:  3selecting, according to a result of priority sequencing, one or more logical channel 4groups satisfying the padding bits among the logical channel groups having data to-be- 5transmitted, wherein priority sequencing comprises sequencing the logical channel groups 6having data to-be-transmitted in an order of priority
  
31KILPATRICK TOWNSEND 73150418 1	Claims 9 and 23: wherein the third type of BSR 2 comprises a second bitmap, and bits in the second bitmap correspond to the some logical channel 3groups;  4the third type of BSR further comprises buffer status information of each of the 5some logical channels; and  6buffer status information of each logical channel group of the some logical 7channel groups is sequenced in a corresponding arrangement order of the some logical channel 8groups to the second bitmap.  

Claims 10 and 24:  wherein the third type of BSR 2comprises an identifier of each of the some logical channel groups and buffer status information 3corresponding to the logical channel groups; and  4buffer status information of each logical channel group of the some logical 5channel groups is sequenced in an order of identifiers of the some logical channel groups.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414